Case: 21-1679     Document: 84           Page: 1       Filed: 04/25/2022




   United States Court of Appeals
       for the Federal Circuit
                    ______________________

     M S INTERNATIONAL, INC., FOSHAN YIXIN
    STONE COMPANY, LTD., ARIZONA TILE LLC,
                   Plaintiffs

          BRUSKIN INTERNATIONAL, LLC,
                Plaintiff-Appellant

                                   v.

    UNITED STATES, CAMBRIA COMPANY LLC,
              Defendants-Appellees
             ______________________

                          2021-1679
                    ______________________

    Appeal from the United States Court of International
 Trade in No. 1:19-cv-00140-LMG, Senior Judge Leo M.
 Gordon.

          -----------------------------------------------------

  M S INTERNATIONAL, INC., ARIZONA TILE LLC,
                  Plaintiffs

          BRUSKIN INTERNATIONAL, LLC,
                Plaintiff-Appellant

                                   v.

    UNITED STATES, CAMBRIA COMPANY LLC,
              Defendants-Appellees
Case: 21-1679    Document: 84     Page: 2   Filed: 04/25/2022




 2                              M S INTERNATIONAL, INC.   v. US



                  ______________________

                        2021-1680
                  ______________________

    Appeal from the United States Court of International
 Trade in No. 1:19-cv-00141-LMG, Senior Judge Leo M.
 Gordon.
                 ______________________

                  Decided: April 25, 2022
                  ______________________

    DAVID J. CRAVEN, Craven Trade Law LLC, Chicago, IL,
 argued for plaintiff-appellant.

     JOSHUA E. KURLAND, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, argued for defendant-appellee United States.
 Also represented by BRIAN M. BOYNTON, TARA K. HOGAN,
 PATRICIA M. MCCARTHY; VANIA WANG, Office of the Chief
 Counsel for Trade Enforcement & Compliance, United
 States Department of Commerce, Washington, DC.

    LUKE A. MEISNER, Schagrin Associates, Washington,
 DC, argued for defendant-appellee Cambria Company
 LLC. Also represented by BENJAMIN JACOB BAY, NICHOLAS
 J. BIRCH, CHRISTOPHER CLOUTIER, ELIZABETH DRAKE,
 WILLIAM ALFRED FENNELL, KELSEY RULE, ROGER BRIAN
 SCHAGRIN.
                 ______________________

     Before HUGHES, MAYER, and STOLL, Circuit Judges.
 HUGHES, Circuit Judge.
     In parallel antidumping and countervailing duty inves-
 tigations of quartz surface products from China, the De-
 partment of Commerce amended the scope of its
Case: 21-1679     Document: 84      Page: 3    Filed: 04/25/2022




 M S INTERNATIONAL, INC.   v. US                               3



 investigations to prevent producers and exporters in China
 from evading its orders by using glass in place of quartz.
 Bruskin International LLC challenges Commerce’s author-
 ity to modify the scope of the investigation and to do so
 without a hearing. Bruskin also challenges the factual find-
 ings that led Commerce to modify the scope of its investi-
 gations. Because Commerce has discretion to set the scope
 of its investigations, Bruskin’s hearing request was un-
 timely, and substantial evidence supports Commerce’s fac-
 tual findings, we affirm the Court of International Trade’s
 decision upholding Commerce’s scope modification.
                         BACKGROUND
      In 2018, Cambria Corporation filed a petition seeking
 antidumping and countervailing duties on certain quartz
 surface products from China. The petition requested the
 following scope:
     The merchandise covered by the investigation is
     certain quartz surface products. Quartz surface
     products consist of slabs and other surfaces created
     from a mixture of materials that includes predom-
     inately silica (e.g., quartz, quartz powder, cristobal-
     ite) as well as a resin binder . . . .
 Appx103 (Petition Scope).
      Commerce asked Cambria how to determine whether a
 product is “predominately silica.” In response, Cambria
 clarified that “the scope of the investigation only includes
 products where the silica content is greater than any other
 single material, by actual weight.” Appx118. Commerce
 needed further clarification. The scope expressly covered
 products made from quartz, a crystalline form of silica. But
 silica is also the primary ingredient in most glass, although
 glass differs from quartz in that it is amorphous rather
 than crystalline. Appx1186–88. Commerce asked Cambria
 to clarify whether “products where the silica content is
 greater than any other single material” includes “glass
Case: 21-1679     Document: 84      Page: 4    Filed: 04/25/2022




 4                                M S INTERNATIONAL, INC.   v. US



 products” and to “revise the proposed scope if necessary.”
 Appx118. Cambria responded:
     The quartz surface products covered by the scope of
     the investigation may contain a certain quantity of
     crushed glass. However, the scope is not intended
     to cover products in which the crushed glass con-
     tent of the product is greater than any other single
     material, by actual weight. [Cambria] has revised
     the scope to exclude any such crushed glass surface
     products . . . .
 Appx127.
     Commerce adopted Cambria’s exclusion of crushed
 glass, providing the following statement of scope in its no-
 tices of initiation:
          The merchandise covered by the investigation
     is certain quartz surface products. Quartz surface
     products consist of slabs and other surfaces created
     from a mixture of materials that includes predom-
     inately silica (e.g., quartz, quartz powder, cristobal-
     ite) as well as a resin binder . . . . However, the
     scope of the investigation only includes products
     where the silica content is greater than any other
     single material, by actual weight. . . .
         ....
         . . . Specifically excluded from the scope of the
     investigation are crushed glass surface products.
     Crushed glass surface products are surface prod-
     ucts in which the crushed glass content is greater
     than any other single material, by actual weight.
 Initiation of Less-than-Fair Value Investigation, 83 Fed.
 Reg. 22,613, 22,618 (May 16, 2018) (citation omitted); Ini-
 tiation of Countervailing Duty Investigation, 83 Fed. Reg.
 22,618, 22,622 (May 16, 2018) (Preliminary Scope). Com-
 merce reiterated this Preliminary Scope in its preliminary
Case: 21-1679     Document: 84     Page: 5    Filed: 04/25/2022




 M S INTERNATIONAL, INC.   v. US                             5



 scope determination, and in its preliminary determinations
 in both investigations. Preliminary Affirmative Counter-
 vailing Duty Determination, 83 Fed. Reg. 47,881, 47,882
 (Sept. 21, 2018); Preliminary Determination of Sales at
 Less than Fair Value, 83 Fed. Reg. 58,540, 58,542–43 (Nov.
 20, 2018). In October 2018, the parties filed briefs address-
 ing the Preliminary Scope.
       On February 14, 2019, Cambria submitted a request
 (Scope Request) asking Commerce to accept new factual in-
 formation and further “clarify” the scope. Cambria ex-
 plained that it had intended the crushed glass exclusion to
 cover crushed glass products that “display visible pieces of
 crushed glass on their surfaces, giving them a distinct aes-
 thetic compared to other quartz surface products.”
 Appx562–63. Cambria explained that such products “serve
 a niche segment of the overall countertop market—
 i.e., countertops made from recycled materials that promi-
 nently display in a visible manner how they are an ‘eco-
 friendly solution.’” Appx563. But in November 2018 and
 January 2019, Cambria had received advertisements and
 product descriptions from Chinese producers for “quartz
 glass” products that are visually similar to quartz products
 but contain higher amounts of glass. These producers sug-
 gested that they had recently begun offering “quartz glass”
 in response to high tariffs and emphasized that their
 quartz glass was not covered by the tariffs due to its higher
 glass content. Cambria requested that Commerce “clarify”
 the scope by limiting the crushed glass exclusion to crushed
 glass products with large pieces of glass visible across the
 surface. Appx569.
     On March 12, 2019, Bruskin and other respondents re-
 quested a hearing on crushed glass scope issues. Commerce
 denied the request for a hearing, ruling it untimely under
 19 C.F.R. § 351.310(c) because more than 30 days had
 passed since the preliminary determinations in both inves-
 tigations. The parties filed factual information, case briefs,
 and rebuttal comments on the issue. Commerce also held
Case: 21-1679     Document: 84     Page: 6    Filed: 04/25/2022




 6                               M S INTERNATIONAL, INC.   v. US



 an ex parte meeting with Chinese producers and U.S. im-
 porters regarding scope.
     Commerce then issued a decision modifying the
 crushed glass exclusion to what Cambria had requested:
     Specifically excluded from the scope of the investi-
     gation{s} are crushed glass surface products.
     Crushed glass surface products must meet each of
     the following criteria to qualify for this exclusion:
     (1) the crushed glass content is greater than any
     other single material, by actual weight; (2) there
     are pieces of crushed glass visible across the sur-
     face of the product; (3) at least some of the individ-
     ual pieces of crushed glass that are visible across
     the surface are larger than one centimeter wide as
     measured at their widest cross-section (glass
     pieces); and (4) the distance between any single
     glass piece and the closest separate glass piece does
     not exceed three inches.
 Appx1179 (Final Scope) (alteration in original). The same
 exclusion appears in Commerce’s final determination and
 antidumping and countervailing duty orders. Final Affirm-
 ative Determination of Sales at Less than Fair Value, 84
 Fed. Reg. 23,767, 23,770–71 (May 23, 2019); Final Affirm-
 ative Countervailing Duty Determination, 84 Fed. Reg.
 23,760, 23,763 (May 23, 2019); Antidumping and Counter-
 vailing Duty Orders, 84 Fed. Reg. 33,053, 33,055–56 (July
 11, 2019).
     Bruskin appealed to the Court of International Trade.
 Bruskin argued that Commerce’s scope modification was
 procedurally defective because Commerce should have con-
 sidered Cambria’s Scope Request to be a request to amend
 the petition and denied it as untimely and not properly sub-
 mitted to the International Trade Commission. Bruskin as-
 serted that it was entitled to a hearing on the crushed glass
 scope issue. Finally, Bruskin argued that Commerce erred
Case: 21-1679    Document: 84          Page: 7   Filed: 04/25/2022




 M S INTERNATIONAL, INC.   v. US                               7



 in finding that crushed glass of any kind was ever within
 the scope of the investigation.
     The court sustained Commerce’s scope modification.
 Mem. and Order, M S Int’l, Inc. v. United States, 493 F.
 Supp. 3d 1346 (Ct. Int’l Trade 2021) (No. 19-140), ECF
 No. 68; Mem. and Order, M S Int’l, Inc. v. United States,
 493 F. Supp. 3d 1349 (Ct. Int’l Trade 2021) (No. 19-141),
 ECF No. 65. It entered partial judgment on the scope issue
 under USCIT Rule 54(b). M S Int’l, 493 F. Supp. 3d 1346;
 M S Int’l, 493 F. Supp. 3d 1349.
    Bruskin timely appeals the trial court’s partial judg-
 ment. We have jurisdiction under 28 U.S.C. § 1295(a)(5).
                            ANALYSIS
    “We review a decision of the Court of International
 Trade evaluating an antidumping determination by Com-
 merce by reapplying the statutory standard of review . . . .
 We will uphold Commerce’s determination unless it is un-
 supported by substantial evidence on the record or other-
 wise not in accordance with the law.” Peer Bearing Co.-
 Changshan v. United States, 766 F.3d 1396, 1399 (Fed. Cir.
 2014) (citation omitted); 19 U.S.C. § 1516a(b)(1)(B)(i).
                                   I
     Bruskin argues that Commerce erred in accepting
 Cambria’s Scope Request. In Bruskin’s view, Commerce
 should have treated the Scope Request as a request to
 amend the petition, and thus denied it for not being sub-
 mitted to the Commission under 19 U.S.C. § 1673a(b)(2)
 and 19 C.F.R. § 351.202(e) and for being untimely under
 Commerce’s usual practices. Commerce responds that it
 changed the scope not pursuant to Cambria’s Scope Re-
 quest but under its authority to set the scope of an investi-
 gation in response to properly submitted information about
 potential evasion.
Case: 21-1679    Document: 84      Page: 8    Filed: 04/25/2022




 8                               M S INTERNATIONAL, INC.   v. US



      While “[t]he petition initially determines the scope of
 the investigation, . . . Commerce has inherent power to es-
 tablish the parameters of the investigation, so that it would
 not be tied to an initial scope definition that may not make
 sense in light of the information available to Commerce or
 subsequently obtained in the investigation.” Duferco Steel,
 Inc. v. United States, 296 F.3d 1087, 1089 (Fed. Cir. 2002)
 (cleaned up); see also King Supply Co., LLC v. United
 States, 674 F.3d 1343, 1345 (Fed. Cir. 2012) (“While peti-
 tioners and other interested parties in the investigation
 may propose the scope of merchandise to be investigated,
 Commerce alone defines the scope of the [antidumping] or-
 der.”); NTN Bearing Corp. of Am. v. United States, 14 Ct.
 Int’l Trade 623, 627 (1990).
     Commerce was not bound to the Preliminary Scope in
 this case. Commerce found the Preliminary Scope to be de-
 fective because Chinese producers and exporters could
 evade antidumping and countervailing duty orders by sell-
 ing “quartz glass,” so Commerce modified the scope to cure
 the defect. This reasoning is consistent with our case law.
     Bruskin also argues that Commerce’s scope modifica-
 tion was unlawful because it was contrary to the intent of
 the petitioner. Even if this were a limitation on Com-
 merce’s inherent authority to modify scope, we disagree
 that Commerce departed from the petitioner’s intent here.
      The Court of International Trade has held that Com-
 merce owes deference to the petitioner’s intended scope. Ad
 Hoc Shrimp Trade Action Comm. v. United States, 33 Ct.
 Int’l Trade 915, 924 (2009) (first citing 19 U.S.C. §§ 1673,
 1673a(b); and then citing NTN Bearing, 14 Ct. Int’l Trade
 at 626) (ruling that a scope modification was contrary to
 law where an importer requested the change and the peti-
 tioner argued that the change would “open[] the door to cir-
 cumvention”). Here, the Final Scope was no broader than
 the Petition Scope. When “defin[ing] or clarify[ing] the
 scope of an antidumping investigation” while staying
Case: 21-1679    Document: 84      Page: 9   Filed: 04/25/2022




 M S INTERNATIONAL, INC.   v. US                           9



 within the bounds of “the intent of the petition,” Commerce
 “retains broad discretion.” Minebea Co. v. United States, 16
 Ct. Int’l Trade 20, 22 (1992). And “Commerce . . . may de-
 part from the scope as proposed by a petition if it deter-
 mines that petition to be ‘overly broad, or insufficiently
 specific to allow proper investigation, or in any other way
 defective.’” Ad Hoc Shrimp, 33 Ct. Int’l Trade at 924 (quot-
 ing NTN Bearing, 14 Ct. Int’l Trade at 627). Commerce
 may set the scope “with the purpose in mind of preventing
 the intentional evasion or circumvention of the antidump-
 ing duty law.” Mitsubishi Elec. Corp. v. United States, 12
 Ct. Int’l Trade 1025, 1046 (1988); NTN Bearing, 14 Ct. Int’l
 Trade at 628 (discussing Congressional intent to prevent
 evasion).
      Contrary to Bruskin’s argument, Commerce gave ap-
 propriate deference to the petitioner’s intent. Cambria’s
 Petition Scope was ambiguous about crushed glass. While
 the focus of the Petition Scope was on crystalline forms of
 silica, such as quartz, it also defined the bounds of the
 scope by silica content and not crystal structure: the Pre-
 liminary Scope covered products made from “a mixture of
 materials that includes predominately silica.” Because
 these statements of Cambria’s intent are ambiguous about
 crushed glass, the Final Scope is not inconsistent with
 them. And although the crushed glass exclusion in the Pre-
 liminary Scope applies to quartz glass, Cambria explained
 in its Scope Request that it had in mind crushed glass prod-
 ucts with large, visible pieces of glass and did not mean to
 place quartz glass outside the scope. Cambria then pro-
 vided a new statement of its intended scope. Under these
 circumstances, Commerce gave appropriate deference to
 the petitioner’s intent.
      Bruskin argues that because Commerce is prohibited
 from reconsidering industry support after initiating its in-
 vestigation, it should not be allowed to modify the scope in
 a way that could change the makeup of the domestic indus-
 try. Commerce must find that the petition has the support
Case: 21-1679    Document: 84     Page: 10    Filed: 04/25/2022




 10                              M S INTERNATIONAL, INC.   v. US



 of a certain fraction of domestic industry producers before
 initiating a countervailing duty or antidumping investiga-
 tion. 19 U.S.C. §§ 1671a(c)(4)(A), 1673a(c)(4)(A). It may not
 revisit that determination after initiation. 19 U.S.C.
 §§ 1671a(c)(4)(E), 1673a(c)(4)(E). A scope modification or
 clarification at any stage could change the makeup of the
 domestic industry and reduce the fraction of the domestic
 industry that supports the petition. But that possibility
 does not nullify Commerce’s authority to make scope deter-
 minations. See Kyocera Solar, Inc. v. United States, 253 F.
 Supp. 3d 1294, 1315–16 (Ct. Int’l Trade 2017) (holding that
 inclusion of additional sales was not reason to undermine
 Commerce’s determination to modify scope in its final de-
 termination).
     Bruskin relies on cases limiting Commerce’s discretion
 to modify the scope after an antidumping or countervailing
 duty order has issued, whether expressly or through pur-
 ported “clarifications” of the scope. See Alsthom Atlantique
 v. United States, 787 F.2d 565 (Fed. Cir. 1986); Smith Co-
 rona Corp. v. United States, 915 F.2d 683 (Fed. Cir. 1990);
 Ericsson GE Mobile Commc’ns, Inc. v. United States, 60
 F.3d 778 (Fed. Cir. 1995). Those cases do not apply here.
 Commerce modified the scope before any final determina-
 tion or order issued, so Commerce enjoyed greater discre-
 tion. See Duferco, 296 F.3d at 1096–97 (“A purpose of the
 investigation is to determine what merchandise should be
 included in the final order,” but once a final order has is-
 sued, “it can not be changed in a way contrary to its
 terms.”).
     Bruskin argues Commerce’s treatment of the Second
 Scope Request differed from its treatment of the request in
 another investigation, Sodium Hexametaphosphate from
 the People’s Republic of China (SHMP). In that case, Com-
 merce denied petitioners’ request to expand the scope of the
 investigation without filing an amended petition because a
 revision of scope after the preliminary determination is
 only appropriate where it constitutes “a clarification of
Case: 21-1679    Document: 84           Page: 11   Filed: 04/25/2022




 M S INTERNATIONAL, INC.   v. US                               11



 language already in the scope.” See SHMP, 73 ITADOC
 6,479 at cmt. 1 (Feb. 4, 2008). Commerce’s analysis in
 SHMP is not binding on us and thus does not bear on
 whether Commerce’s scope determination was in accord-
 ance with law and supported by substantial evidence. And
 unlike in SHMP, Cambria’s Second Scope Request included
 new evidence of potential evasion. That evidence justified
 Commerce’s decision to depart from its course in SHMP
 and modify the scope pursuant to its own authority.
    Because Commerce did not have to consider the Second
 Scope Request to be a request to amend the petition, Com-
 merce did not err in modifying the scope without requiring
 Cambria to file an amended petition with the International
 Trade Commission.
                                   II
     Bruskin next argues Commerce misapplied 19 C.F.R.
 § 351.310(c) and violated 19 U.S.C. § 1677c(a)(1) when
 denying its hearing request as untimely.
     Under 19 U.S.C. § 1677c(a)(1), Commerce must “hold a
 hearing in the course of an investigation upon the request
 of any party to the investigation before making a final de-
 termination.” The procedure for a party to request a hear-
 ing is found in 19 C.F.R. § 351.310(c):
     Any interested party may request that the Secre-
     tary hold a public hearing on arguments to be
     raised in case or rebuttal briefs within 30 days af-
     ter the date of publication of the preliminary deter-
     mination or preliminary results of review, unless
     the Secretary alters this time limit, or in a proceed-
     ing where the Secretary will not issue a prelimi-
     nary determination, not later than a date specified
     by the Secretary.
 Bruskin’s March 12, 2019 request for a hearing came three
 months after Commerce issued its preliminary antidump-
 ing determination and more than four months after
Case: 21-1679    Document: 84     Page: 12    Filed: 04/25/2022




 12                             M S INTERNATIONAL, INC.   v. US



 Commerce issued its preliminary countervailing duty de-
 termination.
     Bruskin argues that because Commerce’s preliminary
 determinations did not address the crushed glass scope is-
 sue, it was an issue “where the Secretary will not issue a
 preliminary determination” under 19 C.F.R. § 351.310(c),
 so the 30-day deadline to request a hearing did not apply.
 But the regulation refers to “proceedings,” not issues, on
 which Commerce does not issue a preliminary decision.
 Commerce issued a preliminary decision in these anti-
 dumping and countervailing duty proceedings, so the 30-
 day deadline applied.
     Bruskin notes that the statute contains no 30-day
 deadline, suggesting that imposing one by regulation con-
 tradicts the statute. But Commerce may set such deadlines
 where the statute is silent, Dofasco Inc. v. United States,
 390 F.3d 1370, 1372 (Fed. Cir. 2004), and must be permit-
 ted to enforce them in order to administer the trade remedy
 laws, Dongtai Peak Honey Indus. Co. v. United States, 777
 F.3d 1343, 1351 (Fed. Cir. 2015); see also Vt. Yankee Nu-
 clear Power Corp. v. Nat. Res. Def. Council, Inc., 435 U.S.
 519, 543 (1978) (“Absent constitutional constraints or ex-
 tremely compelling circumstances, the administrative
 agencies should be free to fashion their own rules of proce-
 dure and to pursue methods of inquiry capable of permit-
 ting them to discharge their multitudinous duties.”
 (cleaned up)).
     Commerce’s regulations provide for exceptions to dead-
 lines, see 19 C.F.R. §§ 351.302, 351.310(c), but rather than
 requesting an exception, Bruskin has only argued that its
 hearing request was timely. The request was untimely un-
 der the clear language of 19 C.F.R. § 351.310(c), and so
 Commerce’s denial was in accordance with the law.
     Finally, Bruskin alludes to constitutional due process
 issues but provides no analysis. In view of the ample oppor-
 tunity Commerce gave respondents to submit briefing and
Case: 21-1679    Document: 84            Page: 13   Filed: 04/25/2022




 M S INTERNATIONAL, INC.   v. US                                13



 factual information on this scope issue, Bruskin has not
 persuaded us that Commerce committed any due process
 violation.
                                   III
      Finally, Bruskin argues that substantial evidence does
 not support certain fact findings by Commerce. Commerce
 explained, when modifying the scope, that “evidence on the
 record demonstrates that glass is made predominantly of
 silica, just as quartz is made of silica.” Appx1188. Thus,
 Commerce determined it was necessary to include lan-
 guage that excluded certain crushed glass. Bruskin argues
 that a “product made of crushed glass is not ‘predominately
 of silica’ and is thus outside the scope of any order.” Appel-
 lant’s Br. 47. Bruskin argues that silica is merely an ingre-
 dient in glass that “undergoes a transformation” that
 makes the silica no longer “separable.” Appellant’s
 Br. 45–46.
     Substantial evidence supports Commerce’s finding.
 Commerce cited respondent Foshan Yixin’s own test re-
 sults showing that a sample of “crushed glass” purchased
 in China was 71.48% silica. Appx1188 (citing Appx986–89).
 And Foshan Yixin’s other factual submissions include arti-
 cles explaining that “[w]hat the term ‘glass’ means to most
 people . . . is a product made from silica (SiO2),” Appx872–
 75, and “typical, modern soda-lime-silica glass (used to
 make bottles and windows)” is made from 73.6% silica,
 Appx869.
      Bruskin is correct that glass can have significant non-
 silica components, meaning “[t]here is no single chemical
 composition that characterizes all glass.” Appx869. But
 “[m]ost natural and artificial glasses are predominantly
 composed of silica with variable amounts of impurities,”
 Appx880, thus, Commerce’s understanding that glass
 could be within the scope is justified.
Case: 21-1679    Document: 84      Page: 14   Filed: 04/25/2022




 14                              M S INTERNATIONAL, INC.   v. US



      The cited evidence does not support Bruskin’s asser-
 tions that silica loses its identity as silica when made into
 glass. Bruskin cites test results that it alleges show “that
 crushed glass product had a higher percentage of non-silica
 substances and the silica was no longer readily identifia-
 ble.” Appellant’s Br. 46 (citing Appx987–89). But one test
 result shows a crushed glass material found to be 71.48%
 SiO2, contradicting Bruskin’s assertions. The other result
 is an x-ray crystallography analysis that determined the
 glass sample was 100% amorphous, which says nothing
 about what molecules are present in the amorphous sam-
 ple.
      Bruskin also argues there is no substantial evidence of
 actual evasion and no substantial evidence that quartz
 glass products existed before Commerce initiated its inves-
 tigation. Bruskin forfeited these arguments by failing to
 raise them before the Court of International Trade. See
 Mem. in Support of the Mot. for J. on the Agency R. at 14–
 16, M S Int’l, 493 F. Supp. 3d 1346 (No. 19-140), ECF
 No. 51 attach. 1. Further, Bruskin challenges facts that
 Commerce did not find or rely on. Commerce found only a
 potential for evasion—the scope modification was justified
 regardless of any actual evasion. Appx1173–74. The adver-
 tisements and product descriptions in Cambria’s Scope Re-
 quest provide substantial evidence for a finding of potential
 or likely evasion. And Commerce explained that the quartz
 glass products “whether newly available or not, may allow
 exporters and importers to avoid the payment of duties and
 undermine the effectiveness of any potential order.”
 Appx1173–74 (emphasis added).
                             ***
     For these reasons, the judgment of the Court of Inter-
 national Trade is
                        AFFIRMED